Title: To Alexander Hamilton from John Jay, 8 September 1792
From: Jay, John
To: Hamilton, Alexander



Dear Sir
N York 8 Septr. 1792

I have conferred with Mr King on the Subject of your Letter of the 3d. Inst. We concur in opinion that neither a Proclamation nor a particular charge by the court to the G. Jury, would be adviseable at present. To us it appears more prudent that this Business be opened by the Presidts. Speech at the ensuing Session of congress—their address will manifest the sense of the House, & both together operate more effectually than a Proclamation.
No strong Declarations shd. be made unless there be ability & Disposition to follow them with strong measures—admitting both these Requisites, it is questionable whether such operations at this moment would not furnish the antis with materials for decieving the uninformed part of ye. Community, and in some measure render the operations of administration odious. Let all the Branches of Govt. move together, and let the chiefs be committed publickly on one or the other Side of the Question. I percieve Symptoms of the crisis you mention—if managed with Prudence and Firmness it will weaken its authors. If matters can pass on Sub Silentio untill the meeting of Congress, I think all will be well. The public will become informed, and the Sense of the Nation become manifest. Opposition to that Sense will be clogged with apprehensions, and strong measures if necessary will be approved & be supported.
If in the mean Time such outrages shd. be committed as to force the attention of Govt. to its Dignity, nothing will remain but to obey that necessity in a way, that will leave nothing to Hazard. Success on such occasions shd. be certain—whether this shd. be done under the President’s personal Direction must I think depend on circumstances at the Time, or in other words on the Degree of Importance which those Circumstances combined may evince.
Yours affecty
John Jay
The Honb. Col. Hamilton
